 MASTER SECURITY SERVICESNor-Cal Security, A Division of Master SecurityServices and Raymond P. Richmond and DarrelL. Perry and Scott Goebel. Cases 20-CA-17513, 20-CA-17550, and 20-CA-1758814 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 7 February 1984 Administrative Law JudgeJoan Wieder issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel submitted an answeringbrief to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2and conclusions3and to adopt the recommendedOrder.AMENDED CONCLUSION OF LAWDelete Conclusion of Law 2 and renumber allsubsequent Conclusions of Law accordingly.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Nor-Cal Se-curity, a Division of Master Security Services, Sac-ramento, California, its officers, agents, successors,and assigns, shall take the action set forth in theOrder.I The Respondent has requested oral argument. This request is herebydenied as the record, exceptions, and briefs adequately present the issuesand the positions of the parties.The Respondent also has made a request based on the Equal Access toJustice Act for all costs and attorneys' fees that it incurred in connectionwith this case. For the reasons set out in Euell Elevator Co., 268 NLRB1461 fn. 1 (1984), we deny the Respondent's request as being premature.t The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.3 In par. 2 of her Conclusions of Law, the judge finds that "[tlheUnion is a labor organization within the meaning of Section 2(5) of theAct." In fact, while the Respondent's employees did discuss the possibili-ty of forming a union, the record fails to establish that any particularlabor organization was involved in this case. We shall modify the judge'sConclusions of Law accordingly.270 NLRB No. 98DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge. This casewas tried before me at Sacramento, California, on Sep-tember 27 and November 3 and 4, 1983,1 pursuant toconsolidated complaints issued by the Regional Directorfor the National Labor Relations Board for Region 20 onDecember 27 in Cases 20-CA-17513 and 20-CA-17550,and on January 24, 1983, in Case 20-CA-17588, andwhich are based on charges filed by Raymond P. Rich-mond, Darrell Perry, and Scott Goebel, individuals, onNovember 8 and 3 and December 14, respectively. Thecomplaint alleges that Nor-Cal Security, a Division ofMaster Security Services (the Company or Respondent)has engaged in certain violations of Section 8(aX1) and(3) of the National Labor Relations Act (the Act). Re-spondent denies taking any actions which were violativeof the Act and requests dismissal of the complaints.IssuesWhether or not Respondent: (1) threatened employeeswith discharge as a reprisal if they continued to engagein union organizational activities and/or other protectedconcerted activities; (2) through admitted SupervisorStewart Green coercively interrogated employees abouttheir union organizing, activities, and sympathies or theunion organizing activities and sympathies of fellow em-ployees; (3) coercively threatened employees that theyshould not join a union without first seeking approvalfrom management; (4) through Green coercively solicit-ed employee complaints and grievances and promisedemployees increased benefits and improved terms andconditions of employment; (5) through Green unlawfullyannounced a rule to the employees prohibiting all discus-sions of union organizational activities during workinghours and at the worksite; (6) reduced scheduled hoursof work and/or otherwise unlawfully discriminatedagainst Richmond, Perry, and Goebel because they wereengaged in protected concerted activities.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and the Respondent.On the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1. RESPONDENT'S BUSINESSRespondent admits that, as here pertinent, it is aNevada corporation engaged in the provision of guardservices for the United States Courthouse and FederalBuilding at Sacramento, California, having an office andplace of business located in San Francisco, California. Itfurther admits that during the past 12 months, in thecourse and conduct of its business, it has performed serv-L All dates herein refer to 1982 unless otherwise indicated.543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDices valued in excess of $50,000 for the United StatesGovernment at the Federal Building at 650 Capitol Mall,Sacramento, California. Accordingly, it admits, and Ifind that it is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundNor-Cal is a division of Master Security Serviceswhich contracted with the General Services Administra-tion of the Government of the United States to provideguard services at several locations in northern California,including 650 Capitol Mall, Sacramento, California. The650 Capitol Mall location is the site most immediately in-volved in this case. Another affiliate of Master SecurityServices is EGC Security (Carlson), which is also locat-ed in Sacramento. Curtis Bennett, vice president andgeneral manager of Master Security, was responsible forall northern California operations. The immediate super-visor at 650 Capitol Mall was Stewart Green, who heldthe rank of lieutenant.Green was a full-time employee of Sacramento CountyProbation Department working as a probation officer.His work for Nor-Cal as a part-time employee requiredhim to supervise three locations in Sacramento which in-cluded two different Social Security offices and the U.S.Courthouse and Federal Building at 650 Capitol Mall.There was no record evidence about distance betweenthese sites. Green testified without controversion that hespent 2 hours per working day at each location. Greenwas directly supervised by Bennett. Bennett maintainedhis office in San Francisco, California, and there was noshowing that Bennett was ever at the work location in-volved in this proceeding. Respondent admits and, basedon the evidence I find, that Green and Bennett are super-visors as defined in Section 2(11) of the Act and areagents of Respondent as defined in Section 2(13) of theAct.During the weekdays from 8 a.m. to 4 p.m., therewere two company guards on duty at 650 Capitol Mall.These guards worked 8-hour shifts divided into 4 hourson patrol and 4 hours in the office. The two guards ro-tated these assignments so each spent 4 hours patrollingand 4 hours in the office. From 4 to 10 p.m. and onweekends there was only one employee on duty. Theguard in the office was to answer phones, monitor thealarm system, dispatch the Federal Protective Service(FPS) officers (FPOs), and provide an armed backup tothe FPOs.There is a dispute as to whether the guards on duty inthe office were also responsible for performing adminis-trative functions assigned by the FPS such as typing,filing, and making photocopies. The supervisory author-ity of the FPO's was admittedly a matter of dispute be-tween the Company and the FPS at the time of the al-leged unfair labor practices. The dispute was not re-solved until December 10 when FPS Sgt. Russell S.Oase was appointed contract inspector and was directedto not supervise Respondent's employees. Based on thismemorandum, the testimony of all employee witnessesand Respondent's admission that there was confusionover the role of FPOs as supervisors, it is found that atall times here pertinent the discriminatees believed, withgood cause, that they were subject to the supervision ofthe FPOs at times other than during emergencies. Allparties agree the guards were subject to the direction ofthe FPOs during emergencies. Also, the FPOs werecharged with making frequent inspections of the guards'uniforms to ensure compliance with the contract.The guard on partol was stationed in the lobby andscrutinized the public to ensure that no prohibited itemswere brought into the building. Also they were to peri-odically patrol the first, second, and eighth floors. Whileon patrol, the guards normally checked that all doorswere locked, checked for suspicious occurrences, and re-sponded to emergencies.B. Events Occurring in October 19821. Employee meeting on October 27Most of the facts are undisputed. On October 27, six ofRespondent's employees, Raymond Richmond, DarrelPerry, Scott Goebel, Jim Stoup, Arthur Fisher, andLarry Meister, met at Richmond's house to discuss dis-satisfaction regarding job-related matters such as inferiorequipment and uniform shortages, late paychecks or pay-checks that bounced, and the possibility of joining orforming a union as a method of alleviating these prob-lems. Richmond organized the meeting. The meetingended with the decision that Richmond try to contactunions to obtain representation.2. Events of October 28On or about October 28, Green received a call fromLarry Meister and, after having his memory refreshed byaffidavits, admitted asking Meister what had occurred atthe organizing meeting. Meister, according to Green,told him they discussed gripes about the Company andhaving a union represent them.According to Richmond, at about 10:30 a.m.,Lieutenant Green called me on the radio andwanted to know where I was at. I told him I was inthe lobby. He immediately came to me and veryloudly wanted to know who the hell I thought Iwas. He wanted to know what my goals were, whowas at the meeting. He wanted to make sure thatthere were no other meetings without his prior ap-proval and unless he was himself invited. He saidthat he had taken care of all the company gripesbefore and that if I didn't like it I could get mymother fing ass out.2At that particular time, I re-minded him that he, himself, had been representa-tive of an organization for collective bargaining andso on, that I had the same right....He also said that anybody who wanted to join orvote in a union would not be around to do so. ....2 It is noted that the transcript did not accurately replicate the testimo-ny, at times an expurgated version was provided.544 MASTER SECURITY SERVICESHe stated there would be no employee confer-ences, no employee talks, that we did not have theright to talk about such things while we were onthe job.After again having his memory refreshed by review ofhis affidavit, Green admitted asking Richmond what themeeting was about and what his gripes were, and in-structed Richmond that if he had any gripes he shouldgo through Green first; and, if the employes wanted toorganize, they could organize while off duty, not duringworking hours. The testimony is devoid of any refer-ences to breaktimes and lunch hours. Green did not spe-cifically deny the other allegations made by Richmondand in his affidavit, dated December 16, 1982, admittedsaying, "if anyone doesen't like the way things are, theycan quit."Green asserted that he counseled Richmond to refrainfrom discussing union activity during working hours be-cause he heard from unidentified sources that Richmondhad called them while on duty. Richmond's denial of thisassertion is credited based on his demonstrated superiorrecall, candor, demeanor, and inherent consistencies inhis testimony.3. Events of October 29About October 29, which was Perry's first day onduty after the October 27 meeting at Richmond's house,Green came into the office. According to Perry:He [Green] was smoking a cigar and he said: I un-derstand you had a meeting. And do you have any-thing to tell me?And I said: No. I don't have anything to tell you.It wasn't that much of a meeting.And he said: Well, things are really going tochange. There's a lot of changes coming down thepike. He was puffing on a cigar. He said: There'sgoing to be a-When the smoke clears, there'sgoing to be no one here.This testimony is credited based on demeanor, candor,facility to recall events, and inherent probabilities.4. Events of October 30When Perry came in to work, he experienced achange in working conditions; Green started quizzinghim about work procedures. Perry had not been subject-ed to similar questioning in the past. Green did not claimthis was standard procedure. Next, Green took Perry ona floor patrol, which was also unusual. They discoveredan unlocked door on the eighth floor. Perry had difficul-ty locking the door. Also on this date there were somedoors in the U.S. Marshall's suite of offices that were un-locked. Perry had difficulty locking the door for he evi-dently did not have the necessary key.Green continued quizzing Perry, including the subjectof control key procedures, while he was trying to lockthe door. Perry believed Green knew where the keyswas and asked him, "Would you be screwing around likethis if someone was being murdered behind that doorand we needed to get in?" Perry admittedly was veryfrustrated at the time and inquired if Green was "fuckingaround." Perry was not chastised or warned about thisbehavior at the time of the incident. The types of keys tobe carried on duty is in dispute. Perry testified, withoutcontradiction, that there were at least six building keyrings that were not identical. There are also keys that arekept secured in the FPS office. These secured keys arenot carried by Respondent's guards. On October 30,Perry had the "147" key which he described as themaster key. Perry asserted this was the only key heneeded, having been told by Green and the FPOs that ifthe "147" key did not work, he did not belong there.This assertion was not directly contradicted. Also notdisputed is his testimony that he was never instructed tocarry anything other than the "147" key while on duty.Also about October 30, a Saturday, Perry had turnedon an escalator to facilitate his making voluminous pho-tocopies of a booklet pursuant to a request from Sgt.Oase. Perry was the only guard on duty that day. Greensubsequently asked him to make a report about the pho-tocopies, which he did. In the report, Perry noted thathe came in the prior evening, while of duty, to startmaking the copies. It is contrary to work rules to be onthe premises while off duty.Perry believed it was part of his duties to make photo-copies of FPS officers as well as file and type their inci-dent reports. Green was aware that he performed typingduties for the FPOs for Green told Perry that his dutiesincluded typing for the FPOs, stating he needed a goodtypist. Perry took a typing course at Sacramento Statespecifically to meet this job requirement. Green did notcontradict or otherwise directly dispute this testimony,which is found to be highly credible based on demeanor,corroboration by the other Charging Parties, inherentconsistency and demonstrated superior recall.Richmond convincingly corroborated Perry's testimo-ny. He too was informed by the Company and FPOsthat the "147" key was the master key and when he triedto determine what the other keys on the duty rings werefor, since some were unmarked, he was told that heshould only be concerned with the "147" key, that hewas not authorized to go anywhere the "147" key didnot fit. Richmond never received any instructions con-cerning keys from Green until October 31. The "147"key did not open all doors in the building. Green neverasserted he instructed these or other employees aboutwhich keys to carry prior to this date. There was noshowing that the Charging Parties should or could haveacquired this information from any other source.About October 30 there was an incident involvingRichmond and Green. According to Richmond's uncon-troverted testimony, Green approached him and said:3 Green admitted in his affidavit of December 12 that the courtroomdoors do not lock with a key and there is no claim that Perry was told orwas otherwise responsible for knowing how they were :ocked.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARD·..that a good employee would not engage in anysuch activities; that a good employee would befaithful and not try and stab him in the back bydoing so.Q. Did Mr. Green say what activity?A. Yes, he did.Q. What did he say?A. He said union meetings.Richmond then left on his rounds and, during thispatrol, he was joined by Green. They found a set ofbankruptcy courtroom doors unlocked. It took an uncon-ventional key like an Allen wrench to lock it. There isno evidence as to where this key was kept. There is noclaim that the key was normally on the keyrings carriedby the guards. Richmond went back to the office to findthe proper key and Green accompanied him. Once in theoffice Green brought out a control key book and askedRichmond questions about its maintenance, including up-dating and signout procedures. Green also asked aboutthe keys in the control closet. Richmond was never pre-viously subjected to similar questioning. Green also ques-tioned him again about the October 27 meeting, askingwhat the employees' goals were, what they were hopingto accomplish, and who attended the meeting.5. Events of October 31On this date, while Richmond was in the office,Green, in the presence of Oase and Perry, asked Rich-mond why the desk blotter indicated there were 41sealed keys. Richmond replied he merely restated whatwas previously indicated. Green asked Richmond tocount the sealed keys. Richmond asked Oase if heshould, and Oase indicated it was a good idea. Richmondthen counted the keys. Next Green asked what the pro-cedure was in the event a key was lost. Richmond askedOase since he never received instructions in the matter.Richmond also tried to tape record this conversationwhich Green stated was not allowed; Richmond repliedwith a threat to contact the Labor Commission and toinitiate a suit against the Company. Richmond was notwarned that this conduct could or would result in disci-plinary action. Green then took keys to the freight andjudges' elevators and asked Richmond if he knew how tooperate them. Richmond replied that he did not. Rich-mond's version of these conversations are credited forthey are corroborated in part by Perry, his demeanorwas forthright and candid, and he exhibited an ability torecall far superior to Green's. Green admitted to poorrecall of dates and several times had to be shown his affi-davit to refresh his memory about facts. Also, there wasno showing that any of the employees who testified wereever instructed about the keys prior to these events. In-herent probabilities also favor Richmond's version for ifthe keys were sealed in envelopes, there was a possibilitythat more than one key was in an envelope, a fact thatwas not shown to be readily ascertainable by examiningthe sealed envelopes. There is no claim the guards wereauthorized to open the envelopes. Perry corroboratedRichmond's testimony, stating that he was not instructedto count the keys which were in sealed envelopes, andhe never did.C. Alleged Discriminatory Action Against PerryPerry commenced his employment with the Companyin December 1981. About November 8, he was handedthe following missive entitled "Suspension Notice":Officer Perry, on Saturday, October 30, 1982, Iaccompanied you on your building patrols. I ob-served that the court rooms located on the eighthfloor were unlocked. You did not know how tolock them when I questioned you. In fact, I noticedthat the only building key you were carrying wasthe #147 key. I observed six building key rings inthe key locker. You were unaware of what thesekeys were for and did not express any interest infinding out. While during a floor patrol, I observedthat you did not test the door handles by "shaking"them. In fact, I had to show you how to twist adoor handle to see if it was locked. You thought itvery funny and amusing that the doors had to betested. You did not check the telephone closets anddid not know of any reason why you should haveto. You obviously have never checked or "shaken"any of the doors while during floor patrols. Yourlack of knowledge concerning the building leads meto wonder if you have ever made any floor patrolson a regular basis or any patrols at all. You also didnot lock any of the unlocked doors on the floorsyou checked. I checked the guard log and noticedthat you had patrolled the U.S. Marshal's area at1335 and found all of the doors to be unlocked.Your explanation was that someone had told younot to lock the doors. You have been informedmany times as to who the job supervisor is and whocan give orders. Evidently, you do not know whoto take orders from. While conducting my inspec-tion, you made the comment that I was playing 20questions and that I was "fucking around." The se-curity of the U.S. Courthouse is serious businessand you think your job is a joke.I have been informed by several Deputy U.S. At-torneys that you have [been] asking them for legaladvice. You are not to solicit legal advice fromDeputy U.S. Attorneys. That is not their function.You have been filling out job applications while onduty and doing personal typing. While checking onyour job performance, I have discovered that mostof your duty time is involved in personal matters,and not in doing the job you are paid to do. I havenoticed that you get involved in lengthy verbal dis-cussions with anyone at anytime. I have warnedyou several times not to shoot the breeze with thepublic and to pay attention to your job. You are notto discuss NOR-CAL business or your own person-al business with U.S. Attorneys or F.P.O.'s. I havealso recieved [sic] memos from you typed on Feder-al Protective Service letterheads. F.P.S. stationaryis not to be used for company business or personalbusiness.Officer Perry, you do not take any interest inyour job. In fact, you are constantly filling out jobapplications and seeking other employment. In view546 MASTER SECURITY SERVICESof your poor job performance and behavior, I havetwo options available to me. One option is to dis-charge you, the other option is to suspend you fromemployment with NOR-CAL Security. I choose tosuspend you at this time. You will contact me onNovember 22, 1982, for your work schedule.When I entered the U.S. Courthouse on Satur-day, October 22, 1982, I observed the first, secondfloor escalators turned on. I inquired why theywere running. You told me that you had made 1000zerox [sic] copies for F.P.S. Sgt. Oase on thesecond floor using the court clerks xerox machine. Iobserved the xerox copy machine key on the deskin the F.P.S. office. This key is to be used in theG.S.A. xereox machine and is where copies are tobe made. You disregarded instructions that theG.S.A. xerox copy machine is to be used and thexerox key provided for it. I later discovered thatyou had entered the U.S. Courthouse Friday, Octo-ber 29, 1982, at 1830, while off duty. You used theG.S.A. Xerox machine to make copies of some-thing. You are not authorized to enter the buildingwhile off-duty, let alone authorized to use G.S.A.xerox or other U.S. Government equipment, whileoff-duty.About November 22, Perry was told by Green andBennett that they did not have any openings at that time.Green stated in his affidavit that he had to hire a re-placement in order to comply with the GSA contract.This explanation was never given to Perry or Richmondwhen they sought reinstatement. Bennett did say therewas a 5-hour-a-week supervisor's job in Modesto, Cali-fornia, but he was not willing to pay Perry mileage orsupervisor's pay. Perry had worked 40 hours a weekprior to November 8.Prior to November 22, according to Perry's unrefutedtestimony, Green told him five or six times that "anyonewho wasn't loyal to him he was going to can, he wasgoing to fire." Also prior to receiving the "suspensionnotice," Perry insisted on signing in to prove he reportedfor work and Green told him he was fired, but to reportback on November 22, he was suspended.Respondent asserts that it disciplined Perry for goodcause, for the reasons stated in the suspension notice.D. Alleged Discriminatory Action Against RichmondRichmond was employed with Respondent on two oc-casions, August to September 1981 and April to Novem-ber 4, 1982. Richmond was relieved of duty on Novem-ber 2. On that date, Green, for the first time in Rich-mond's work history, subjected Richmond to a uniforminspection and asked why he was wearing his own gunand holster, carrying 18 rounds of ammunition instead ofthe designated one pair, and wearing a bullet-proof vest.Green also asked him to lift his pant leg to determine ifhe was wearing the prescribed color socks and asked himto go into the bathroom and remove the bullet-proof vestfor Green's inspection. Richmond asked Green to putthat order in writing for it would require him to leavehis post unsecured. It is undisputed that Richmond car-ried his own weapon during his entire employment andwore the vest for approximately 1 month before the No-vember 2 inspection. Richmond always carried 24 bul-lets, 6 in his gun and 18 in speed loaders. He also alwayswore two sets of handcuffs. The Company never issuedhim any bullet pouches, holster, gun, and other itemsmandated in the contract with GSA. According to Rich-mond's uncontroverted testimony, Green had remarkedon the vest a month earlier, asking how much it cost andthe name of the manufacturer.Richmond reported for duty on November 4, andGreen did not permit him to sign in; rather he took himto a lunch room, handed him a suspension letter, andsaid, "I am suspending you and I want you to follow theinstructions in this letter." The suspension notice stated:Subject: Insubordination-unacceptable employeeperformance and behaviorOfficer Richmond, on Saturday, 10-30-82, afteryou started duty at 1400 hours, I asked you a seriesof questions regarding the security of the U.S.Courthouse. You ignored these questions and didnot answer any of them. I also gave you instruc-tions to check the main doors at the front entranceto the courthouse. You ignored my instructions. Ithen accompanied you on a floor patrol and ob-served that you were not familiar with the keys onthe duty ring. I then asked you if you knew how tooperate the Judges elevator and the frieght [sic] ele-vator. You replied "yes." I then asked you to dem-onstrate and operate the two elevators. You wereunable to operate either of the elevators. You werealso unable to show me how to lock the courtroomson the eighth floor, which were unlocked.On Saturday, 10-31-82, I asked you if you hadcounted the sealed keys. You had typed an entry onthe log that you had. Your reply was "no." Youstated that everyone knew there were 41 keys in thesealed key box and did not have to count them. Ithen ordered you to count the keys. You then askedFPO Sgt. Oase if you had to count the keys. Youignored my orders and it was only after Sgt. Oasetold you to count the sealed keys that you did.When I questioned you about your attitude, youpromptly displayed a tape recorder. I informed youthat tape recorders were not allowed and that lis-tening to music or whatever was not permissible[sic]. You then threatened to contact the LaborCommission and sue NOR-CAL.11-2-82, Tuesday, at 1000 hours, I performed ainspection of your equipment. I observed that youwere wearing eighteen bullets instead of the re-quired twelve. You were also wearing two pairs ofhandcuffs. Also, you were wearing some type ofbullet-proof vest which was exposed through yourclothing. I asked to inspect this vest. You refused toallow me to inspect it or remove it for inspection.At this time, I noticed a tape recorder on the desk.I had previously given you a direct order not tobring tape recorders to the job site. Due to your in-solent behavior and insubordination regarding mydirect orders, I relieved you of your duties at 1015547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours, and sent you home. At this time you threat-ened me by saying you would see me in court.Officer Richmond, you have been verbally repri-manded and been advised as to your attitude prob-lems. You have ignored your supervisors on numer-ous occasions. You have been insubordinate and ig-nored direct orders. I have the option to terminateyour employment or suspend you. At this time, Iwill place you on suspension until November 18,1982. You will contact me at that time for yourwork assignment and schedule.As can be seen from this notice, the exact dates the vari-ous events occurred are not clear; Green admitted to apoor recollection of dates, which may account for theconfusion.On November 18, Green contacted Richmond whotold him he was to report to work the next day, Novem-ber 19, at the Modesto Social Security office and asked ifhe was going to refuse the assignment. Richmond repliedno, he would be glad to accept. This assignment lastedone day. Green also instructed him to call Bennett,which he immediately did. Bennett was not in, so Rich-mond gave Bennett's secretary his name and telephonenumber so Bennett could return his call. Bennett neverreturned the call. Bennett did not explain why the callwas not returned. Green indicated in his above-describedaffidavit that he hired a replacement employee for Rich-mond prior to November 18, but never told Richmond.E. Alleged Unlawful Discharge of GoebelGoebel commenced working for Respondent in the be-ginning of September 1982. On November 2, Richmondand Goebel sent to the Federal Protective Service acomplaint against Green. The complaint was typed onFederal Protective Service letterhead and stated:On Thursday October 7, 1982, from 1100 hourstil 1145 hours Lt. Stewart Green had officer Goebeland myself in the cafeteria for conference about theFPO's.He told us that we were his ears and eyes againstthe FPO's. He told us that it was our job to see toit that he got a copy of all important reports,memo's and what ever else we thought he shouldbe aware of.He told us that he was not going to cooperatewith the FPO's on anything, and neither wasanyone that worked under him. If anyone gotcaught helping, cooperating with or following theirorders, someone would get fired.He told us that he was sick of FPO's bullshit, andthat he wasn't going to put up with it any more.He told us that if the FPO's wanted to get into apissing contest that they'd better be prepared to beout-gunned by someone that had more brains thanall the FPO's put together.Lt. Green made it quite clear that we contract se-curity officers were to be a spy for him against theFederal Protective Service and the FPO's; their ac-tivities and actions, et cetera.He repeated himself several times, and remindedus if we didn't tell him everything that went on inthe building and he found out about it second handthat someone would also get fired!!!!On November 22, Green asked Goebel to accompanyhim into the cafeteria and asked Goebel why he waskeeping track of Green's hours. Goebel was monitoringGreen's hours on an FPS form. Initially Goebel deniedthe activity and then stated that he was doing it as amere statistical exercise. At trial, Goebel admitted hewas keeping track of Green's hours as part of his duty toobserve and report any actual or potential crimes. Greenalso asked him about the November 2 letter he and Rich-mond wrote. Goebel stated that Richmond wrote theletter, he merely signed it to confirm the account of themeeting. Green then told him that he was cutting hishours to 3 days a week, just after he was informed his 4-day-a-week schedule was extended to a 5-day workweek.The admitted extension of working hours belies anyclaim of poor performance at that time.Goebel then asked if the reduction in hours was disci-plinary because if it were he was going to protest. Greenthen became very upset, used a lot of profanity, and toldGoebel he was throwing himself "out of the frying paninto the fire. And that I was making the same mistake asthose other assholes Richmond and Perry made....The reason he gave me for the cut in hours was that hecouldn't trust me anymore." Green did deny these alle-gations. As noted above, Green was not a credible wit-ness, admitting to poor recall. Green's testimony lackedcandor, his demeanor was not forthright, and his affida-vit contradicted some of his testimony.Goebel admitted having an unauthorized tape recorderat the worksite. Also Goebel wore white socks, notblack as required in the contract. He was never issuedany socks by the Company nor was he told that he hadto wear a uniform, and failure to comply with that re-quirement would result in the Company being fined.Goebel, like Richmond and Perry, was not issued all theequipment called for in the Company's contract withGSA.On November 23, Green told Goebel he was havingdifficulty finding room for him on the work scheduleand was transferring him to an affiliated company, Carl-son Security. When Goebel reported to Carlson Securi-ty, it was unprepared for him and he was told to fill outan application. Goebel took the application home tocomplete the form for it requested work histories andother information he did not carry on his person. He re-turned the application the following week. Green nevertestified that he made arrangements for the transfer withanyone at Carlson Security.Goebel was never handed a notice. Green asserts hemailed one to him but Goebel stated he never receivedthe correspondence. The notice stated:Sunday, November 14, 1982, a tape recorder wasfound in the guard desk drawer in the Federal Pro-tective Service Office, 650 Capitol Mall, Sacramen-to. The tape recorder was found by an on-duty Se-curity Officer, who immediately informed his super-548 MASTER SECURITY SERVICESvisor, Lt. S. Green. During the following week,you admitted that the tape recorder was yours, butyou were unable to identify it. You explained thatOfficer R. Richmond had prior possession of thetape recorder and had been using it in the office.Officer R. Richmond had not worked since Novem-ber 4, 1982. You were aware of the fact that posses-sion of a tape recorder was unauthorized while onduty, and the reasons why. You are also aware ofthe fact that an employee had been suspended,partly because of possession of a tape recorderwhile on duty.November 21, 1982, Sunday, a GSA Form 239,Officer and Inspectors Register, was found hiddenin the back of the guard desk top drawer by the on-duty Security Officer, who informed Lt. S. Green.Lt. Green questioned you and you denied at lengththat you had filled out the times and dates on theform. When Lt. S. Green confronted you with thefact that the handwriting was yours, you finally ad-mitted that you were keeping a time and date checkof your supervisor. You were unable to explain whyand for whom you were keeping track of your su-pervisor, Lt. S. Green.During the week of November 16 thru 19, 1982,you had been taking GSA Forms #3155 home andwriting reports when off-duty. Taking documentsout of the office and doing reports or other job re-lated tasks off-duty is forbidden without permissionof Lt. S. Green. When your supervisor questionedyou as to the reason why, you stated that FPS Offi-cer Wilson and Sgt. Oase wanted the reports, soyou took them home. Lt. Green asked Sgt. Oaseabout the incident and Sgt. Oase explained that atno time did he instruct you to take any reportshome and he did not instruct you to even use aGSA Form #3155.Officer Goebel, Lt. Green has advised you onnumerous occasions [sic] concerning your job per-formance. On the last occassion [sic] that you werecounseled by Lt. Green on November 23, 1982, youmade the statement that you could do whatever youwanted to do as the supervisor was not on the jobsite all the time and could not watch you all thetime.Your attitude and job performance is unaccept-able. However, instead of terminating your employ-ment, I am recommending that a sister company,EGC Security, find you a slot. You are young andimmature, hopefully you will become mature andwiser as you get older and acquire more experience.When asked about the allegations contained in thisletter, Goebel admitted possession of the tape recorder,asking for its return and filing a stolen property reportwith the FPS against Green when he failed to return it.He also admitted taking blank GSA report forms hometo complete. While much was made of his uniform defi-ciencies at trial, they are not mentioned in the letter.III. ANALYSIS AND CONCLUSIONSA. Preliminary MattersRespondent's brief only addresses the alleged unlawfuldischarges and assertion of promulgation of an unlawfulno-solicitation rule. The other alleged independent viola-tions of Section 8(a)(l) of the Act are not mentioned.This failure will not be construed as an abandonment ofposition and all allegations will be considered on theirmerits.B. Alleged Violations of Section 8(a)(1)Section 8(aXl) of the Act protects employees from in-terference, restraint, or coercion in the exercise of rightsguaranteed them in Section 7 of the Act where to join orassist labor organizations or to refrain therefrom or toengage in "other mutual aid or protection." Thus thethreshold issue is did Respondent interfere with theserights.1. InterrogationThe General Counsel alleges Green unlawfully interro-gated Perry and Richmond about the October 27 meet-ing, which Green admitted. It is uncontroverted that themeeting was held to discuss grievances and acquiringunion representation.The admitted or credited evidence is that Green askedRichmond who attended the meeting what occurred atthe meeting; what the employees sought to accomplish;that good employees would not engage in such activities;"Who the hell [Richmond] thought [he] was"; and thatGreen had taken care of all the company gripes and ifRichmond did not like it, he "could get .... out."Such meetings were described by Green as a "stab in theback." Green also asked Perry if he had anything to tellhim about the meeting.The question is whether these actions by Green areviolative of Section 8(aXl) of the Act. The GeneralCounsel asserts such inquiries are violations of the Act,but cites no authority for this position. In fact, despite aspecific request that citations be given by the parties tosupport any position, the only citations in the GeneralCounsel's 21-page brief deal with the no-solicitation ruleand alleged unlawful discharges."The test of interference with the right of self-organi-zation is not whether an attempt at coercion has succeed-ed or failed, but whether the employer engaged in con-duct which reasonably tends to interfere with, restrain,or coerce employees in the free exercise of their Section7 rights." NLRB v. Berger Transfer Co., 678 F.2d 679,689 (7th Cir. 1982). Accord: Jay's Foods v. NLRB, 573F.2d 438, 444 (7th Cir. 1978), cert. denied 439 U.S. 859(1978). The questioning to be violative must have a rea-sonable tendency to coerce an employee. "It must beviewed and interpreted as the employee must have un-derstood the questioning and its ramifications." NLRB v.Gogin Trucking, 575 F.2d 596 (7th Cir. 1978), quotingHughes & Hatcher Inc. v. NLRB, 393 F.2d 557, 563 (6thCir. 1968). Also remarks must be considered under thetotality of the circumstances in order to evaluate theirmeaning for the workers. NLRB v. Kaiser Agricultural549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChemicals, 473 F.2d 374, 381 (5th Cir. 1973). Accord:NLRB v. Laredo Coca-Cola Bottling Co., 613 F.2d 1338,1342 (5th Cir. 1980). Generally, five factors have beenutilized in analyzing the totallity of the circumstances todetermine if questioning was coercive. These factors in-clude: (1) the background of the employer-employeeunion relations; (2) the nature of the information sought;(3) the questioner's identity; (4) the place and method ofinterrogation; and (5) the truthfulness of the reply.NLRB v. Rich's Precision Foundry, 667 F.2d 613, 624 (7thCir. 1981).The application of these criteria requires a finding thatthe questioning was indeed coercive. Green stated he, assupervisor, had a right to know the employees' gripes.This is found to be an inadequate attempt to legitimatizethe questioning. The atmosphere under which the ques-tioning occurred was charged with hostility and threatsof reprisals, rather than giving assurance against reprisal.No assurance against reprisal was given NLRB v. Camco,Inc., 340 F.2d 803, 804 (5th Cir. 1965), cert. denied 342U.S. 926 (1965). There was no valid reason given for therequest, no need shown to know who attended, and theinformation was sought in a formal, intrusive atmos-phere. Thus it is concluded no legitimate reason was ad-vanced for the questioning and it is coercive in violationof Section 8(a)(1) of the Act.C. No-Solicitation PolicyGreen admitted telling Richmond that employeescould not organize during working hours. This is a pre-sumptive violation of Section 8(a)(l) of the Act for itprohibits solicitation even during nonworking times.Essex International, 211 NLRB 749 (1974). See also OurWay, Inc., 268 NLRB 394 (1983). Respondent failed tojustify such a broadly drawn rule since there was no in-dication that the employees' job duties, breaktimes,and/or mealtimes were so arranged that, when cojoinedwith other necessary job strictures, warranted the impo-sition of such a broad rule. On the contrary, the onlyreason advanced for its imposition was Green's interpre-tation of his supervisory duties necessitating his need toknow employees' gripes. The rule was also imposed withthe additional stricture that he know of such meetings inadvance and be afforded the opportunity to attend. Su-pervisory attendance is a well-recognized method of sti-fling grievances and organizing attempts, which is intimi-dating and coercive, and establishes a discriminatorymotive in the adoption of the rule. Wm. H. Block Co.,150 NLRB 341 (1964).Other indications of the violative promulgation of therule were the timing during union organizing activityand its instant application against the initiation of suchactivity. In sum, it is found that the imposition of the no-solicitation rule is violative of Section 8(a)(1) of the Act.D. Threats of Discharge and Solicitation of GrievancesThe uncontroverted or credited evidence discussed indetail above clearly demonstrates that Green indicated,using expletives that if Richmond did not like Green re-solving all grievances he could leave, told Richmondthat those supporting or joining unions would not bearound long; asked Richmond what his gripes were; toldPerry "things were going to change"; that no one wasgoing to be there "when the smoke clears"; and that heconsidered organizing disloyal and those employees notloyal to him would not be there long. Green also askedPerry about his problem or gripes. Green did not deny inhis testimony telling Goebel he was acting like Rich-mond and Perry when he joined in sending the letter tothe Federal Protective Service and threatened him withdischarge.There is no claim by Respondent that these statementsare protected by Section 8(c) of the Act nor can such aclaim be made, for clearly there were threats of dis-charge. Nor can these statements be treated as predic-tions of a probable consequence beyond the employer'scontrol. These threats of discharge for engaging in activ-ity protected by Section 7 of the Act are clearly threatsof reprisal aimed at coercing employees in the exercise oftheir Section 7 rights, which is proscribed by Section8(a)(l) of the Act. Pennypower Shopping News, 253 NLRB85 fn. 4 (1980); Penn Color, Inc., 261 NLRB 395 (1982).The solicitation of grievances by Green is also viola-tive of Section 8(a)(l). As noted in Penn Color Inc., id. at406:As the Board has said: "... there is a compellinginference that he is implicitly promising to correctthose inequities he discovers as a result of his in-quiries and likewise urging on his employees thatthe combined program of inquiry and correctionwill make union representation unnecessary." Reli-ance Electric Company, Madison Plant MechanicalDrives Division, 191 NLRB 44, 46 (1971), Hanes Ho-siery, Inc., 219 NLRB 338 (1975).In this case, the inference was amplified by Green'sstatement that, if Richmond did not like Green receivingand handling all grievances, he could quit, a statementwhich is also found violative of Section 8(a)(1) of theAct.E. Discharges and Reduction of Work HoursAlthough the disciplinary notice refers to suspensionsand transfers, the General Counsel asserts that Richmondand Perry were constructively discharged and Goebelwas terminated outright. Respondent asserts it disciplinedthe Charging Parties for good business reasons anddenies discharging any of the three Charging Parties.As noted in Union 76 Auto Truck Plaza, 267 NLRB754, 760 (1983):To establish a constructive discharge, it must beproven that the burdens upon the employee mustcause, and be intended to cause, a change in work-ing conditions so difficult or unpleasant as to forcethe employees to resign. I t also must be shown thatthese burdens were imposed because of the employ-ee's union or other protected, concerted activities.These allegations raise the issue of whether Respond-ent violated Section 8(a)(3) and (1) of the Act in its disci-plining of the Charging Parties. Section 8(a)(3) of the550 MASTER SECURITY SERVICESAct prohibits "discrimination in regard to hire or tenureof employment or any term or condition of employmentto encourage or discourage membership in any labor or-ganization." 29 U.S.C. § 158(a)(3).As stated by the Supreme Court in NLRB v. Transpor-ation Management Corp., 103 S.Ct. 2469, 2474 (1983):[T]he unfair labor practice consists of a discharge orother adverse action that is based in whole or inpart on anti-union animus-or as the Board nowputs it, that the employee's protected conduct was asubstantial or motivating factor in the adverseaction. The General Counsel has the burden ofproving these elements under § 10(c). But theBoard's construction of the statute permits an em-ployer to avoid being adjudicated a violator byshowing what his actions would have been regard-less of his forbidden motivation.The employer's burden is, as the Court recognized, anaffirmative defense. (Id. 103 S.Ct. at 2473, 2475.) "Thus,where anti-union animus is established, the employer willbe found in violation of 8(aX3) unless it demonstrates (bya preponderance of the evidence that the worker wouldhave been fired even if he had not been involved withthe Union.)" [Id. at 2471.)In determining motive, resort may be made to circum-stantial evidence. NLRB v. Great Dane Trailers, 383 U.S.26 (1967); NLRB v. American Can Co., 658 F.2d 746, 757(10th Cir. 1981). The threshold issue is therefore whetherthe General Counsel established a prima facie case suffi-cient to support the inference that these employees' at-tempt to gain union representation was a motivatingfactor in the Employer's decision. It is found the GeneralCounsel has sustained this burden.Although consideration of the notice Respondentissued stating the basis for its actions, quoted in fullanove, may facially appear to warrant the disciplinaryaction, consideration of the record, including creditedtestimony, exhibits, and admissions, requires the findingthat protected conduct was a "motivating factor" in theEmployer's decisions. Wright Line, 251 NLRB 1083(1980).Some of the evidence supporting this conclusion in-cludes: the clear showing Respondent had knowledge ofthe activity for Green interrogated the employees aboutthe union meeting, threatened them with discharge, pro-hibited them from discussing the union during workinghours, as well as committing the other violations of Sec-tion 8(a)(l) of the Act as found hereinabove. Other indi-cations of proscribed motive are the various referencesto the Charging Parties as "troublemakers" and Green'suse of similar appellations. The use of such euphemisumsfor protected activity is indicative of unlawful motive. Kd E Bus Lines, 255 NLRB 1022 (1981); Roadway Express,239 NLRB 653 (1978); and NLRB v. Hertz Corp., 449F.2d 711, 714 (5th Cir. 1971).The timing of Respondent's actions, including attemptsto chill organizing efforts immediately after the union or-ganizing meeting and the discharges of two ChargingParties, infers discriminatory motivation. NLRB v.Warren L. Rose Castings, Inc., 587 F.2d 1005 (9th Cir.1978). The General Counsel also alleges a similar infer-ence should be drawn from the fact that the third em-ployee, Goebel, had his work schedule reduced 2 daysafter he wrote a memorandum to the Federal ProtectiveService complaining about Green's asserted instructionsto spy on FPS officers and was fired 3 days thereafter.Respondent never asserted that Goebel and Richmondacted improperly or made a false accusation. Conversely,the General Counsel's brief never asserted that the send-ing of the notice was protected concerted activity. Thisact occurred after the alleged unlawful discharge ofRichmond, eliminating a basis for asserted concerted ac-tivity, and was not alleged in the comlaint, raising anissue of lack of notice to Respondent. This argument isalso unnecessarily cumulative. The record clearly sus-tains a finding of discriminatory discharge of Goebelbased on the threats, changed behavior, and disparatetreatment regarding Goebel.At least the reasons stated in the notice of suspensionand transfer are found to be pretexts. For example, thelack of knowledge regarding keys was not shown tohave been a subject the Charging Parties received train-ing in or would otherwise know. There was no showingwhich keys were on the various key rings the guardswere authorized to carry. As ridiculous as it may seemthat the guards did not carry all keys needed to respondto emergencies, there were sealed keys they did not nor-mally carry; Green admitted the courtroom doors hadspecial closures and the judges' and freight elevators hadspecial keys not shown to have been routinely carried bythe guards.Respondent, who apparently knew which keys wereon the various key rings, never produced such evidence.Similarly, Perry was chastised for using FPS letterheadson company business, yet Green similarly used his sta-tionery. The assertion of contradictory and unconvincingmotives infers that the actual motive was unlawful.Bendix Corp., 131 NLRB 599 (1961), 299 F.2d 308 (6thCir. 1962). Perry's filling out job applications while onduty was, according to his uncontroverted and creditedtestimony, encouraged by Green. Green never informedPerry prior to the disciplinary action that his continuedtyping of job applications while on duty would result indiscipline. Green did not deny Perry's credited testimonythat typing was a job skill needed to properly assist theFPO's, yet such assistance became the basis for disci-pline. Another contradictory and inconsistent claim isthat Perry and Richmond were only suspended, yet re-placements were hired as new employees, and there wasno showing which positions Respondent contemplatedthose employees would assume at the end of their sus-pensions. This action was taken despite Bennett's testi-mony that trained guards, if salvageable, are transferred,he can always find a place to put them. That they werepermanently replaced immediately after suspensions wasnot shown to be the only, best, or even a reasonable re-sponse to the void created by their suspensions. As notedbelow, a party's failure to adduce evidence solely withinits control requires the drawing of an adverse inference.Also unexplained is Respondent's failure to inform Perryand Richmond that replacements have been hired. Ster-551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDling Aluminum Co. v. NLRB, 391 F.2d 713, 721 (8th Cir.1968).Further contradictory and inconsistent claims are withregard to uniform deficiencies. Respondent admittedlyfailed to supply the Charging Parties with uniforms andequipment as required by the contract. Richmond hadbeen wearing the same "deficient" uniforms for manymonths without censure or complaint by Respondent.The company claims it was subjected to fines by GSAbecause guards failed to meet the contract's uniform re-quirements. Although Respondent received specific de-tails of these failures, none were introduced into evi-dence. Respondent, through its counsel's questionsduring hearing, elicited unspecific testimony about thesefines; not one deficiency in any Charging Party's uniformwas mentioned as being included in these reports. Thefailure of Respondent to elicit this testimony or producethe documentary evidence it received from the govern-ment, which was solely within its control, requires thedrawing of an adverse inference. As the court stated inAuto Workers v. NLRB, 459 F.2d 1329 at 1336 (1972):Simply stated, the rule provides that when aparty has relevant evidence within his controlwhich he fails to produce, that failure gives rise toan inference that the evidence is unfavorable tohim. As Professor Wigmore has said:"* * * The failure to bring before the tribunalsome circumstances, document, or witness, wheneither the party himself or his opponent claimsthat the facts would thereby be elucidated, servesto indicate, as the most natural inference, that theparty fears to do so, and this fear is some evi-dence that the circumstances or document or wit-ness, if brought, would have exposed facts unfa-vorable to the party. These inferences, to be sure,cannot fairly be made except upon certain condi-tions; and they are also always open to explana-tion by circumstances which make some otherhypothesis a more natural one than the party'sfear of exposure. But the propriety of such infer-ence in general is not doubted." [2 J. Wigmore,Evidence § 285 (3d ed. 1940).]As the court noted in Northern Railway Co. v. Page, 274U.S. 65, 74, 47 S.Ct. 491, 71 L.Ed. 929 (1927):[T]he omission by a party to produce relevant andimportant evidence of which he has knowledge, andwhich is peculiarly within his control, raises thepresumption that if produced the evidence would beunfavorable to his cause.The failure of General Counsel to subpoena or intro-duce the evidence in no way diminishes the impact ofthe adverse inference rule. See Auto Workers v. NLRB,supra at 1338. This adverse inference is buttressed byBennett's instruction to Green that he had a blank checkto eliminate the uniform deficiencies, an acknowledgmentof company causation of at least some if not all of thedifficulties. The use of pretext in discharging knownunion adherents strongly suggests that the reasons areadvanced to mask unlawful conduct. NLRB v. WaltonMfg. Co., 369 U.S. 404 (1962). This is particularly truehere where Green announced his antiunion position andengaged in the coercive actions detailed above. As previ-ously noted, it was not until after the Charging Partieswere disciplined that the issue of the supervisory dutiesof FPO's was clarified.As indicated above, Bennett tried to retain employees,even where there were personality conflicts. Examplesthat Respondent practiced this philosophy include treat-ment of several former employees who were given aseries of written warnings before they were terminated.Respondent failed to clearly explain why this apparentlystandard procedure was not followed with the ChargingParties. Disparate treatment and deviation from estab-lished disciplinary methods are also indications of unlaw-ful motive.The Company noted that it was preparing for a notori-ous trial involving prison gang members of La NuestraFamilia, where death threats were made to Governmentpersonnel including U.S. district court judges and em-ployees of the office of the United States Attorney. Thedates of these events were not introduced into evidence.Respondent, in its brief, indicates the trial was during thefall of 1981, well before the events here under consider-ation. Assuming Respondent's brief to contain an inad-vertent error, Respondent still failed to show that thetrial was occurring at or around the time the ChargingParties were disciplined. Further, even assuming such anevent, there was no showing that the Charging Partieswere receiving training to meet new exigencies causedby this trial; rather, they were quizzed, not instructed,and their failures in knowledge not shown to be subjectsof training, rather they were given as the basis for disci-pline. This more rigorous current or postponed testingand enforcement of uniform requirements immediatelyafter the commencement of organizing activity in amanner which deviated from the pattern of discipline es-tablished for other employees is another indication of dis-criminatory motive. Upland Freight Lines, 209 NLRB165 (1974), enfd. 527 F.2d 766 (7th Cir. 1976); KellerMfg. Co., 237 NLRB 712 (1978). Also relevant in deter-mining motivation is the Employer's use of a multiplicityof alleged reasons for disciplinary actions and the belatedexplanation of the prison gang trial and hiring of replace-ments, which are familiar signposts of discriminatoryintent. See La-Z-Boy Tennessee, 237 NLRB 1255 (1977);NLRB v. Superior Sales, Inc., 366 F.2d 229 (8th Cir.1966).That Respondent did not discipline all employees whoattended the union organizing meeting does not alter thefindings made herein. A discriminatory motive, other-wise established, is not disproved by an employer's proofthat it did not take similar actions against all union ad-herents. NLRB v. W. C. Nabors Co., 196 F.2d 272 (5thCir. 1952), cert. denied 344 U.S. 865 (1952).Many of the bases stated by Green in the notices werevalid grounds for discipline and are admitted rule infrac-tions. For example, both Goebel and Richmond had taperecorders at work, contrary to established policies. Re-spondent had a memorandum entitled "Standards of552 MASTER SECURITY SERVICESConduct and Personal Appearance on Duty." The un-controverted credited evidence demonstrates that theCharging Parties never saw the document. Even if theCharging Parties had such knowledge, there was nowarning that such violations would result in disciplinaryaction or, based on company records dealing with otheremployees, were such serious infractions as to warrantdeviation from the normal practice of issuing a series ofwritten warnings. Further, the requirements of the con-tract were never clearly shown to the Charging Parties;in fact, there is undenied credited testimony that Greeninstructed the employees not to read the contract.Having found that the employees were unlawfully dis-ciplined in violation of Section 8(a)(3) and (1) of the Act,the next issue is to determine the nature of the discipline.It should be noted that suspension for proscribed reasonsis also unlawful. Detroit Plaza Hotel, 267 NLRB 1030(1983).Perry and Richmond were constructively discharged.As found in Crystal Princeton Refining Co., 222 NLRB1068 at 1069 (1976):There are two elements which must be proven toestablish a "constructive discharge." First, theburden imposed upon the employee must cause, andbe intended to cause a change in his working condi-tions so difficult or unpleasant as to force him toresign. Second, it must be shown that those burdenswere imposed because of the employee's union ac-tivities. [Accord: Cartwright Hardware Co. v. NLRB,600 F.2d 268 (10th Cir. 1979), denying enf. in partto 229 NLRB 781 (1977); J.P. Stevens & Co. v.NLRB, 461 F.2d 490 (4th Cir. 1972), and cases citedtherein at 494.]Transferring to a less desirable job and reducing workhours meets this criteria. See Crystal Princeton RefiningCo., supra.4Richmond was suspended on November 3,1982, until November 18, 1982. Richmond contactedGreen on November 18 and was told he was not goingto be assigned full-time work in Sacramento County andwas assigned only I day's work in Modesto, a communi-ty located about 50 miles south of Sacramento. Rich-mond called Bennett for work once, and left a messagehe called with Bennett's secretary. Bennett never re-turned the call. He did not claim the message was notreceived. There was no explanation why, when Bennettdid not return the call, Richmond filed a complaint withthe State of California Consumer Services Agency, De-partment of Fair Employment and Housing wherein heasserted, under oath, that he was discharged because of4 See also Production Plated Plastics, 247 NLRB 595 (1980); ProductionStamping, 239 NLRB 1183 (1979); Dumas Bros Mfg., 205 NLRB 919(1973), enfd. 495 F.2d 1371 (5th Cir. 1974); Razco. Inc., 231 NLRB 660(1977). See also Sullivan Transfer Co., 248 NLRB 909 (1980) (reduction inwork hours constituting constructive discharge); Coating Products, Inc.,251 NLRB 1271 (1980); Maywood, Inc., 251 NLRB 979 (1980). But seeDillingham Marine d Mfg. Co., 239 NLRB 904 (1978) (refusal to allowemployee to change shifts not constructive discharge); KDEN Broadcast-ing Co., 225 NLRB 25 (1976) (change in employee hours not constructivedischarge); Coliseum Hospital, 202 NLRB 927 (1973) (reduction in em-ployee hours not constructive discharge); H. A. Kuhle Co., 205 NLRB 88(1973) (assigning additional duties not constructive discharge).sex discrimination. This allegation, which was dismissedfor lack of evidence, is not probative. There is no show-ing that this may not have been an incidental motive, adisingenuously held belief, or an otherwise binding asser-tion. Richmond also filed a charge with the Board. Re-spondent did send Richmond a letter it claims offers rein-statement. The issue of the validity of the reinstatementoffer is left to resolution at the compliance stage of thisproceeding.Perry was ostensibly suspended on November 8, 1982,and was asked to contact Green on November 22, 1982,for his work schedule. He complied with the notice andwas not assigned work. He was told there were no open-ings. These actions are found to be constructive dis-charges. As noted, the Company, immediately afterPerry and Richmond were "suspended," hired replace-ments. There was no showing that Respondent had anyplan to return either Perry or Richmond to the same orsimilar employment at the end of their respective suspen-sions. On the contrary, it admittedly took actions whichresulted in having little if any work to assign Perry orRichmond.Goebel was discharged. Although Green told him hewas to be transferred to sister company, that company,Carlson Security, was ignorant of Green's actions and,after giving Goebel a job application, failed to hire him.There was no contention that a new job application wasnecessary to effect a transfer. Rather, the facts indicate,as was the case with the other Charging Parties, that theasserted transfers was a pretext. This finding is supportedby the notice of action Green prepared which referred tothe discipline as termination of employment. Goebelnever received a copy of this notice. Since the actioncame shortly after Green told Goebel that he had super-visory potential and then after organizing activity com-menced, interrogated him, told him to keep away fromthe troublemakers and, the day before his termination,reduced his work hours, which in itself is violative ofSection 8(a)(3) of the Act. See Sullivan Transfer Co.,supra, 248 NLRB 909 (1980). The question of when andif the Charging Parties were validly offered reinstate-ment is left to the compliance stage of this proceeding.That such offers may have been made does not obviatethe need to consider the merits of the allegations con-tained in the complaint. NLRB v. Raytheon Co., 398 U.S.25, 25-29 (1970); NLRB v. Mexia Textile Mills, 339 U.S.563 (1980). Offers of reinstatement "are matters whichare properly left to be considered at the compliancestage of the proceeding." Modesti Brothers, Inc., 255NLRB 911 fn. 1 (1981).Respondent's violations of Section 8(a)(1) of the Act,discussed in detail above, cojoined with the previouslydescribed changes in supervisory technique, includingquizzes and tests where "no prior instruction was given,"support a conclusion that these behaviors were designedto create and document causes for discharging theCharging Parties, with discriminatory intent, in violationof Section 8(a)(3) of the Act. See Florida Steel Corp. v.NLRB, 529 F.2d 1225 (5th Cir. 1976); National TypeCorp., 187 NLRB 321 (1971).553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's evidence fails to establish that the Charg-ing Parties would have been fired even if they had notengaged in union organizing activity. For example, thedisparate treatment was not clearly justified. The lack oftraining and failure to furnish the requisite equipmentwere factors not shown to be attributable to the discri-minatees. The undisputed evidence is that Greenchanged his supervision techniques and started quizzingknown union supporters about job-related matters wherethere was no prior training. The employees' deficienciesin training and uniforms are undisputedly management-induced job failures. The changes in behavior immediate-ly after the commencement of organizing activity indi-cates a nexus between such activity and the Employer'sdisciplinary actions. Those failures not attributable totraining or lack of equipment were not shown to be suffi-cient under established disciplinary guidelines to warrantdismissal without prior warning of their seriousness orthe probable consequences of several written warnings inan attempt to retain experienced personnel. Accordingly,Respondent has failed to meet its burden of proof byshowing by a preponderance of the evidence that theCharging Parties would have been fired asbent the unionorganizing activity.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth above, occur-ring in connection with the operations of Respondent de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffice, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.On the basis of the foregoing findings of fact and onthe entire record, I make the followingCONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and in anindustry affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by:a. Coercively interrogating employees concerning theirunion activities and desires and the union activities ofother employees.b. Coercively threatening employees with discharge orother dire consequences because of their union activities.c. Telling employees they are not permitted to talkabout the Union on the job or that they could not holdmeetings without first consulting a supervisor.d. Prohibiting employees from engaging in any unionorganization activities during working hours.e. Coercively soliciting grievances.4. By discharging Raymond P. Richmond, Darrel L.Perry, and Scott Goebel, and refusing to reinstate them,because of their union activities, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction to effectuate the policies of the Act.Respondent will be required to offer Raymond P.Richmond, Darrel L. Perry, and Scott Goebel immediateand full reinstatement to their jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges.Additionally, Respondent shall make them whole for anyloss of earnings suffered as a result of the discriminationagainst them by payment to them of sums of moneyequal to that which they normally would have earned aswages from the date of their discharges to the date ofsaid offers of reinstatement, less net earnings during suchperiod. Backpay is to be computed on a quarterly basisin the manner prescribed by the Board in F. W. Wool-worth Co., 90 NLRB 289 (1950), and with interest there-on as provided in Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB 716(1962).Based on the foregoing findings of fact and conclu-sions of law and on the entire record in this proceeding,I issue the following recommended5ORDERThe Respondent, Nor-Cal Security, a Division ofMaster Security Services, Sacramento, California, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a) Interrogating employees about their own and otheremployees' union membership, activities, and desires.(b) Threatening employees with discharge or otherdire consequences because of their union activities.(c) Telling employees they are not permitted to talkabout the Union on the job or that they could not holdorganizing meetings without first consulting a supervisor.(d) Prohibiting employees from engaging in any unionorganizing activities during working hours.(e) Coercively soliciting grievances.(f) Discharging employees because of their union orga-nizing activities.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Raymond P. Richmond, Darrel L. Perry, andScott Goebel immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-5 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.554 MASTER SECURITY SERVICEStially equivalent positions without prejudice to their se-niority or other rights and privileges.(b) Make whole Raymond P. Richmond, Darrel L.Perry, and Scott Goebel for any loss of earnings sufferedby them as a result of the discrimination against them inthe manner set forth in the section of this decision enti-tled, "The Remedy."(c) Expunge from its records and files any and all ref-erences to the unlawful discharges of employees Rich-mond, Perry, and Goebel and, further, notify said em-ployees, in writing, that this has been done and that evi-dence of the discharges or the failure to cooperate in theinvestigation will not be used as a basis for future person-nel action against them. Preserve and, on request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Post at its Sacramento, California facilities copiesof the attached notice marked "Appendix."6Copies ofthe notice, on forms signed by the Respondent's repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered byany other materi-al.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to comply.8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT question our employees abouttheir or other employees' union activities or desires.WE WILL NOT threaten our employees with dis-charge because of their union activities.WE WILL NOT tell our employees they are notpermitted to talk about the Union on the job or thatthey could not hold organizing meetings withoutfirst consulting a supervisor.WE WILL NOT prohibit employees from engagingin any union organizing activities during workinghours.WE WILL NOT coercively solicit grievances fromour employees.WE WILL NOT discharge our employees becauseof their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their rights under Section 7 of theAct.WE WILL offer Raymond P. Richmond, DarrelL. Perry, and Scott Goebel full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions without prejudiceto their seniority or other rights and privileges.WE WILL reimburse Raymond P. Richmond,Darrel L. Perry, and Scott Goebel for their loss ofwages and other benefits suffered as a result of thediscrimination against them, together with appropri-ate interest thereon.WE WILL expunge and physically remove fromour records and files any references to be the un-lawful discharges of Raymond P. Richmond, DarrelL. Perry, and Scott Goebel and WE WILL notifythose employees, in writing, that this has been doneand that this material will not be used as a basis forfuture personnel action against them.NOR-CAL SECURITY555